BRADY, J.
This was an action for rent for the month of June,. 1910. ■ Defendant pleaded eviction by reason of the failure to maintain hot water supply to tenant as per terms of. letting. Defendant testified that no hot water was supplied-for three weeks immediately preceding the date of his moving out on May 30th. 'The plaintiffs denied this assertion. The action was tried before the court and a jury, and a verdict was rendered for defendant. On motion, made by plaintiffs, without stating any grounds therefor, the verdict was set aside. The defendant appeals.
The burden of proof was on the defendant, and the,case was fairly submitted to the jury on that issue. The record shows no reason why their verdict should not have stood. There was only one vyitness on each side, and the bare statement of a fact fyy defendant, and a denial on the part of the plaintiffs. The jury evidently believed the defendant.
The order setting aside the verdict should be reversed, and the verdict reinstated. All concur.